DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, 43, and 70-74 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
The information disclosure statement submitted with this application has been received and considered.

Claim Interpretation
	The preamble of claim 1 recites a stable formulation “for intrathecal administration”. The Examiner notes that the phrase “for intrathecal administration” in the preamble recites the intended use of the claimed composition. MPEP § 2111.02 states the following regarding preamble statements regarding purpose or intended use:
"If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitation, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation).”
As such, the phrase “for intrathecal administration” in the preamble of claim 1 does not receive patentable weight because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed composition. Any prior art that reads on the limitations set forth in the body of claim 48 will be interpreted to read on the entirety of claim 48.
Claims 5-6 recite that the ASA protein “is produced from” a human cell line or from CHO cells. This phrase is a product-by-process limitation of the ASA protein. Product-by-process limitations are limited only to the structure implied by the steps, not to the manipulations of the steps themselves. See MPEP § 2113. As such, any ASA protein that could have been produced in a human cell line or CHO cells will be considered to read on claims 5-6, respectively, regardless of whether the prior art specifically teaches production of the protein in human or CHO cells.

Claim Objections
Claim 25 is objected to because of the following informalities:

Claim 25 ends in two periods instead of one period.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a formulation comprising an ASA protein. Claim 2 depends from claim 1 and recites that the concentration of the ASA protein can be within a range including 0 mg/mL, in which case the formulation does not contain an ASA protein. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 2, rendering it indefinite. Therefore, claim 2 is rejected under 35 U.S.C. 112(b).

Similarly, claim 11 recites that the formulation comprises a polysorbate surfactant. Claim 12 depends from claim 11 and recites that the concentration of the polysorbate surfactant can be within a range including 0%, in which case the formulation does not contain a polysorbate surfactant. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 12, rendering it indefinite. Therefore, claim 12 is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 2 to recite that the ASA protein is present at a concentration ranging from approximately 0.1-100 mg/mL. The Examiner has interpreted claim 12 to recite polysorbate 20 at a concentration ranging from approximately 0.001-0.2%.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 

Claim 1 recites a formulation comprising an ASA protein. Claim 2 depends from claim 1 and recites that the concentration of the ASA protein can be 0 mg/mL, in which case the formulation does not contain an ASA protein. As such, the full scope of the composition of claim 2 encompasses a formulation comprising only salt and a polysorbate surfactant, which is broader than the formulation of claim 1, which also contains ASA. Accordingly, claim 2 does not properly limit the claim from which it depends.  

Similarly, claim 11 recites that the formulation comprises a polysorbate surfactant. Claim 12 depends from claim 11 and recites that the concentration of the polysorbate surfactant can be within a range including 0%, in which case the formulation does not contain a polysorbate surfactant. As such, the full scope of the composition of claim 12 encompasses a formulation comprising no polysorbate surfactant, which is broader than the formulation of claim 11, which must contain a polysorbate surfactant. Accordingly, claim 12 does not properly limit the claim from which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/073367 filed by Fogh et al., published 08/11/2005.

Fogh teaches a process for the production and purification of recombinant arylsulfatase A (ASA) enzyme (see entire document, including page 1, lines 4-5). The protein is produced by culturing cells that express a nucleic acid sequence that encodes the amino acid sequence of SEQ ID NO.: 2 (page 12, line 32, to page 13, line 13), which is equivalent to instant SEQ ID NO.: 2 (full length ASA precursor) and incorporates the entirety of instant SEQ ID NO.: 1 (mature ASA; see instant specification, page 17; cf. claims 1 and 4). The enzyme produced according to the invention can have the sequence of SEQ ID NO.: 4 (page 15, lines 23-25), which is equivalent to instant SEQ ID NO.: 1 (cf. claims 1 and 4). The ASA enzyme can be produced in CHO cells or in human cells (page 14, lines 18-27; page 16, lines 18-21; cf. claims 5-6).
A sodium phosphate buffer, such as 10 mM sodium phosphate at pH 7.5, can be used as the standard buffer throughout purification to inhibit residual phosphatases (page 21, lines 22-25; cf. claims 15, 17, and 20). NaCl concentrations during purification can be 50-150 mM (page 21, lines 25-26; cf. claims 1, 7, and 43 [“…NaCl at a concentration ranging from approximately 0-300 mM”]). The purification comprises a step of hydrophobic interaction chromatography, or HIC (page 21, lines 35-39). The ASA can be concentrated from 0.1 mg/mL to 50 mg/mL (page 23, lines 19-21; cf. claims 
The arylsulfatase A can be administered intrathecally (page 31, lines 33-34; page 34, lines 17-19; cf. claim 43). The arylsulfatase A can be administered for the treatment of metachromatic leukodystrophy (see entire document, including page 11, lines 16-19; cf. claim 43). The arylsulfatase A formulation can be filled into a suitable container (page 19, lines 20-21).

However, Fogh does not explicitly teach a formulation comprising rhASA, salt, and a polysorbate surfactant.

While Fogh does not explicitly teach a formulation comprising rhASA, salt, and a polysorbate surfactant, it would have been obvious to one of ordinary skill in the art to make such a formulation based on the teachings of Fogh because Fogh teaches rhASA formulations and suggests the inclusion of salt and polysorbate surfactants. One of ordinary skill in the art would have a reasonable expectation that including the NaCl and polysorbate suggested by Fogh in the rhASA formulations of Fogh would successfully 
Fogh teaches a concentration of polysorbate surfactant that falls outside the range recited in instant claim 12. However, the instantly recited range would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of polysorbate surfactant in the enzyme formulation because the concentration of a surfactant in an enzyme formulation is an art-recognized, result-effective variable known to affect the stability and activity of the enzyme, which would have been optimized in the art to provide a formulation with the desired levels of stability and activity.
Therefore, claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, and 43 are rendered obvious by Fogh and are rejected under 35 U.S.C. 103(a).

Claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, 43, and 70-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/073367 filed by Fogh et al., published 08/11/2005, in view of US patent application 2005/0048047 filed by Kakkis, published 03/03/2005.

As discussed above, claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, and 43 are rendered obvious by Fogh. In addition, the teachings of Fogh regarding the concentrations of the ingredients of the formulation that render obvious the above cited claims also render obvious equivalent limitations in instant claims 70-73. However, Fogh does not teach the intraventricular administration of the ASA formulation as recited in instant claim 70.

Kakkis teaches the intrathecal administration of recombinant enzymes to treat lysosomal storage disorders (see entire document, including page 1, paragraph 0001). The intrathecal delivery of compositions comprising enzymes that are deficient or lacking in lysosomal storage disorders results in sustained, long-term, clinically useful therapeutic intervention of the central nervous system manifestations of such diseases (page 2, paragraph 0012). The intrathecal administration can include introducing the composition into a cerebral ventricle (page 4, paragraph 0028; cf. claim 70 [“…administering intraventricularly”]). The method of intrathecal administration could be applied to the intrathecal administration of arylsulfatase A to treat MLD (page 2, paragraph 0015; cf. claims 43 and 70). The enzyme replacement therapy can be administered once a month to a subject suffering from a deficiency in a lysosomal storage enzyme, such as arylsulfatase A (page 4, paragraph 0028; cf. claims 1, 43, and 70). 
Kakkis also recommends enzyme dose amounts of up to 10 mg (page 3, paragraph 0023; cf. claim 70 [“…a dose amount of at least 10 mg”]) and an enzyme 

While Fogh does not explicitly teach the administration of the arylsulfatase A composition using the intraventricular method of Kakkis, it would have been obvious to one of ordinary skill in the art to perform the intrathecal administration of an arylsulfatase A formulation rendered obvious by Fogh using the particular intraventricular administration method taught by Kakkis because the intrathecal administration of Kakkis administers the replacement enzyme directly into the central nervous system, allowing the replacement enzyme to treat symptoms in the brain (page 2, paragraph 0012). One of ordinary skill in the art would have a reasonable expectation that the use of the intraventricular administration taught by Kakkis to treat a patient in need of the arylsulfatase A composition taught by Fogh would successfully result in the delivery of higher amounts of arylsulfatase A to the brain and treatment of the CNS symptoms of MLD in a human subject.
While the dose volumes of the ASA composition rendered obvious by Fogh and Kakkis do not correspond with the ASA dose volume disclosed in claim 74 of the instant case, the instantly claimed values would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time the Applicants' invention was made to determine all operable and optimal volumes of ASA to administer because the ASA concentration and dose volume are art-recognized, result-effective variables known to affect the amount of the drug provided to the patient and, therefore, the effectiveness of the treatment. Therefore, the concentration and dose volume of ASA would have been routinely optimized in order to provide the desired amount of the drug to the patient.
Therefore, claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, 43, and 70-74 are rendered obvious by Fogh in view of Kakkis and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4-7, 15, 17, 20, 23-25, 43, and 70-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-65 of copending Application No. 16/851822 in view of international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, and US patent application 2005/0048047 filed by Kakkis, published 03/03/2005. 

The claims of ‘822 recite a formulation comprising ASA at a concentration of or greater than 5 mg/mL, wherein the formulation comprises less than 5 mM of phosphate buffer, and a method for treating MLD by administering the formulation intrathecally (‘822 claims 48 and 65; cf. instant claims 1-2 and 43). The formulation can comprise NaCl (‘822 claim 54-55; cf. instant claims 1, 7, 43, and 73). The ASA protein can have SEQ ID NO.: 1 (‘822 claim 52; cf. instant claim 4). The ASA protein can be produced from human cells or CHO cells (‘822 claim 53; cf. instant claim 5-6). The formulation can 

However, the claims of ‘822 do not recite the polysorbate, pH, and intraventricular administration limitations recited in the instant claims.

While the claims of ‘822 do not recite the polysorbate, pH, and intraventricular administration limitations recited in the instant claims, these limitations would be obvious to one of ordinary skill in the art in light of the teachings of Fogh and Kakkis, which render these elements obvious for the intrathecal administration of ASA formulations (see full discussion below under Claim Rejections – 35 USC 103). As such, the instant claims are ‘rendered obvious’ by the claims of ‘822 in view of Fogh and Kakkis and are provisionally rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, 43, and 70-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, and 8 of US Patent No. 9283181 in view of WO 2005/073367 filed by Fogh et al., published 08/11/2005, and US patent application 2005/0048047 filed by Kakkis, published 03/03/2005. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘181 patent are drawn to the intrathecal administration of a lysosomal enzyme to treat a lysosomal storage disease, while the claims of the instant case are drawn to the intrathecal administration .

Claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, 28-30, and 32 of US Patent No. 9770410. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘410 recite a method of treating MLD that is identical to the claimed method using a formulation that is identical to the claimed formulation except for differences in the ranges of ASA protein administered and phosphate in the formulation (‘410 claim 18; cf. instant claim 1). Therefore, the instant claims are ‘rendered obvious’ by the claims of ‘410 and are rejected on the ground of nonstatutory obviousness-type double patenting.

Claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, 43, and 70-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18,  of US Patent No. 9770410, in view of US patent application 2005/0048047 filed by Kakkis, published 03/03/2005.
As discussed above, claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, and 43 are ‘rendered obvious’ by the claims of ‘410. Additionally, the teachings of Kakkis in light of the cited claims of ‘410 render obvious the limitations of claims 70-74 for the intraventricular administration of ASA in MLD treatment for the reasons detailed below under Claim Rejections – 35 USC 103. As such, claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, 43, and 70-74 are ‘rendered obvious’ by the cited claims of ‘410 in view of Kakkis and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10646554. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘554 recite a method of using a formulation such as the formulation recited in the instant claims. As such, the instant claims are ‘rendered obvious’ by the claims of ‘554 and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, 43, and 70-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10646554, in view of US patent application 2005/0048047 filed by Kakkis, published 03/03/2005.
.

Claims 1-2, 4-7, 11-12, 15, 17, 20, 23-25, 43, and 70-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10660944 in view of international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, and US patent application 2005/0048047 filed by Kakkis, published 03/03/2005. The instant claims differ from the cited claims of ‘944 by the inclusion of a polysorbate surfactant in place of the poloxamer recited in the claims of ‘944 and in the intraventricular administration of the formulation. However, the use of a polysorbate surfactant in an ASA formulation and the intraventricular administration of such a formulation would be obvious to one of ordinary skill in the art in light of the teachings of Fogh and Kakkis (see full discussion above under Claim Rejections – 35 USC 103). As such, the instant claims are ‘rendered obvious’ by the cited claims of ‘944 in view of Fogh and Kakkis and are rejected on the ground of nonstatutory, obviousness-type double patenting. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/
Primary Examiner, Art Unit 1653
02/25/2022